McCueeoch, J. The Attorney General brought this suit in the Pulaski Chancery Court to restrain the Auditor of State from drawing his warrant upon funds appropriated by an act of the General Assembly approved March 17, 1905, the title and preamble of which read as follows: “An act to promote the efficiency of the Arkansas State Guard, and for other purposes. Whereas, the strength of the Arkansas State Guard, shown by official roster, active force, aggregates 2,141 officers and men; and whereas, said organization has heretofore been recognized by the national government, receiving therefrom all allotments, under section 1661, Revised Statutes, as amended, or other laws: and whereas, it is essentially required of the organized militia, if same shall have further support of the national government, that certain duties be actually performed according to the laws of Congress relating thereto; and whereas, in order to carry out the provisions of the act of Congress approved January 21st, 1903, it is necessary that the State render financial aid to its citizen soldiery: Therefore, be it enacted by the General Assembly of the State of Arkansas,” etc. The act then proceeds to appropriate the sum of $25,000, or so much thereof as may be necessary, for the purposes provided for, specifying the items for -which the same shall be expended, viz., salaries and contingent expenses of officers of the State Guard, for expenses of military encampments, practice, etc., rent of armories and storage rooms, and for other expenses in maintaining the organization of the State Guard, and handling and preserving the military equipments. The validity of the act is called in question on the ground that in neither branch of the Legislature, on the vote for final passage, did the bill receive in its favor the votes of two-thirds of the members of each house, as required by section 31 of article 5 of the Constitution of the State. That section of the Constitution and the preceding section read as follows: “Sec. 30. The general appropriation bill shall embrace nothing but appropriations for the ordinary expense of the executive, legislative and judicial departments of the State. All other appropriations shall be made by separate bills, each embracing but one subject. “Sec. 31. No State tax shall be allowed, or appropriation of money made, except to raise means for the payment of the just debts of the State, for defraying the necessary expenses of government, to sustain common schools, to repel invasion and suppress insurrection, except by a majority of two-thirds of both houses of the General Assembly.” It is conceded that the bill received in its favor the votes of a majority, but not two-thirds, of the members of each house. The Attorney General contends that the subject-matter of the appropriation does not fall within either of the exceptions expressed in section 31, and required for its passage the affirmative vote of two-thirds of both houses of the General Assembly. We are therefore asked to declare that on account of the failure to receive the necessary affirmative vote the bill never became a law. On the other hand, it is contended for appellee that the appropriation was for the “necessary expenses of government.” The duty and power of courts to declare an act of the legislative body void because in conflict with the Constitution, either from want of constitutional power to enact it or from lack of observance of some of the forms or conditions imposed by the Constitution, is so plain and well established that we indulge in no discussion of that question at this time. It is equally well established, however, that such power should be exercised by the courts with great caution, and only when the terms of the Constitution have been plainly violated. Chief Justice Marsh are, who first authoritatively announced the doctrine that courts possess such power, subsequently said: “The question whether a law be void for its repugnancy to the Constitution is at all times a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative in a doubtful case. The court, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligation which that station imposes; but it is not on slight implication and vague conjecture that the Legislature is to be pronounced to have transcended its powers, and its acts to be considered void. The opposition between the Constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.” Fletcher v. Peck, 6 Cranch, 87, 3 L. Ed. 162. A similar expression is given by the same learned court in the case of Ogden v. Saunders, 12 Wheat. 213, 6 L. Ed. 606, where Mr. Justice Washington said: “But if I could rest my opinion in favor of the constitutionality of the law on which the question arises on no other ground than this doubt so felt and acknowledged, that alone would, in my estimation, be a satisfactory indication of it. It is but a decent respect due to the wisdom, the integrity, and the patriotism of the legislative body by which any law is passed to presume in favor of its validity until its violation of the Constitution is proved beyond all reasonable doubt.” Judge CoorEy, in treating the same subject, says: “The rule of law upon this subject appears to be that, except where the Constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operates according to natural justice or not in any particular case. The courts are not the guardians of the rights of the people of the State, except as those rights are secured by some constitutional provision which comes within the judicial cognizance. The protection against unwise and oppressive legislation, within constitutional bounds, is by appeal to the justice and patriotism of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil: but the courts cannot assume their rights. The judiciary can only arrest the execution of a statute when in conflict with the Constitution. -It cannot run a race of opinions upon points of right, reason, and expediency with the lawmaking power.” Cooley’s Const. Lim. (7th Ed.) p. 236. The same learned author at another place (page 255)'says: “The duty of the court to uphold a statute when the conflict between it and the Constitution is not clear, and the implication which must always exist that no violation has been intended by the Legislature, may require it in some cases, where the meaning of the Constitution is not in doubt, to lean in favor of such a construction of the statute as might not at first view seem most obvious and natural. For, as a conflict between the statute and the Constitution is not to be implied, it would seem to follow, where the meaning of the Constitution is clear, that the court, if possible, must give the statute such a construction as will enable it to have effect.” The same presumption is indulged in favor of the legislative enactment with reference to the form of the statute and the constitutional prerequisites and conditions as to the subject-matter of the legislation. Waterman v. Hawkins, 75 Ark. 120; Cooley, Const. Lim. p. 195. This court, in the case of State v. Sloan, 66 Ark. 575, 53 S. W. 47, in upholding the validity of an act providing for the building of a new state capítol, the bill for which had not received the votes of two-thirds of both houses of the Legislature, said: “There is nothing in the Constitution of this State defining what is a necessary expense of government, or denying or limiting the right of the Legislature to determine the question. On the contrary, the right is impliedly delegated to it; for the power to appropriate money to defray the necessary expenses of government carries with it the right to determine what is a necessary expense. Upon this principle local and special laws have been upheld by this court, notwithstanding the Constitution denies to the Legislature the power to pass a special or local law in any case where a general law, which would afford the same relief, could be enacted; holding that the power to pass a special or local act under given circumstances empowered it to determine when the circumstances existed” — citing Davis v. Gaines, 48 Ark. 370, 3 S. W. 184; Boyd v. Bryant, 35 Ark. 73, 37 Am. Rep. 6; Carson v. Levee District, 59 Ark. 513, 27 S. W. 590; Powell v. Durden, 61 Ark. 21, 31 S. W. 740 To the same effect, see St. Louis S. W. Ry. Co. v. Grayson, 72 Ark. 119. The court in the Sloan Case did not mean to lay down the .doctrine, nor do we now, that the power of the Legislature to determine what is a necessary expense of government is arbitrary, bounded by no limitations, and absolutely beyond control by the judicial department. We can readily call' to mind subjects for appropriattion so obviously beyond the scope of what may be deemed necessary expenses of government that the courts could, and in duty should, ignore a legislative determination, and declare as a matter of law that the same do not fall within that class. The words “necessary expenses of government,” as employed in the Constitution, do not refer to the necessity, expediency, or propriety for the amount of the appropriation, but are intended as a classification of a character of expenses which may be provided for by appropriations without the concurrence of more than a majority of both houses of the Legislature; and when the expense is such as may fall within that classification, and the Legislature has made appropriation to defray the same, the courts must accept as final the legislative determination that they are necessary expenses of government. The preceding section of the Constitution regulating appropriations to defray the ordinary expenses of government, when read with the section now under consideration, makes a distinction between the “ordinary expense of government” and other necessary expenses, and is a distinct recognition by the framers of the Constitution of the fact that there may be necessary expenses of government which are not ordinary expenses, and that the Legislature may, by a bare majority vote, make appropriations to defray the same. If they be necessary expenses of government — that is to say, proper and necessary expenses incurred in the administration of government — appropriations therefor may be made by a majority vote only, though they be extraordinary, and not incurred as ordinary expenses in the administration of government. The Supreme Court of Indiana, in dealing with a kindred subject relating to the power of the courts in passing upon the constitutionality of a statute, said: “While the power to act does not exist until the contingency arises, the Legislature must of necessity be left with large discretion in determining whether or not the contingency has arisen which calls forth the exercise of the power. When it has in fact arisen, or when, in the exercise of its sound discretion, the Legislature, without any apparent purpose to evade the Constitution, determines that it has, and authorizes a debt to be contracted, unless it is apparent at first blush that the condition did not exist which justified the exercise of the power, the action of that body is not subject to review, or liable to be controlled by the judicial department.” Hovey v. Foster, 118 Ind. 502, 21 N. E. 39. The Supreme Court of California, in speaking of the conclusive presumption to be indulged in favor of a statute, said: “In the exercise of their [the Legislature’s] rightful authority, they have decided that the exigency has arisen demanding the exercise of the power, and they have directly declared that the object of the law and the debt created by it is to aid in repelling invasion, suppressing insurrection, enforcing the law, and preserving and protecting the public property: and this decision cannot be reviewed or set aside by the court.” Franklin v. State Board, 23 Cal. 173. The question, then, arises: Is the appropriation in question for the purpose of “defraying the necessary expenses of government,” within the meaning of the Constitution, or is it obviously not what may be deemed a necessary expense of government? Since an early day the establishment, organization, and maintenance of the State militia as a citizen soldiery, .instead of a large standing army maintained by the National government, has been the object of governmental solicitude and encouragement, both State and National. No useful purpose can be served by a discussion of that policy at length; as it is a part of the history of the republic. Suffice it to say that in each Constitution adopted by the people of this State an organized militia is provided for, and is distinctly recognized as a part of the executive branch of the State government. Article 11 of the present Constitution, which is similar to the provision on that subject in the former Constitutions of the State, declares what shall constitute the militia, and contains a mandatory provision that the same “shall be organized, officered, armed and equipped and trained in such manner as may be provided by law;” and that “the Governor shall, when the General Assembly is not in session, have the power to call out the volunteers or militia, or both, to execute the laws, repel invasions, repress insurrections and preserve the public peace in such manner as may be authorized by law.” Pursuant to the several Constitutions of the State, laws have at all times been written upon the statute books of the ¡State providing for the organization of the militia and volunteer companies, and for the equipment and maintenance of the sárne as a part of the executive branch of the State government in the enforcement of the law and preservation of the public peace. We think it is therefore plain that the framers of the Constitution, in providing how appropriations should- be voted “to defray necessary expenses of government,” did not mean to exclude from that term the organization and maintenance of the militia, which was by that instrument, and which had ever been by the organic law of the State, recognized as an arm of the executive department of the State government. The legislative determination that the expense of maintenance of the organization was a “necessary expense of government” is conclusive, and cannot be reviewed by this court. It is conceded by the Attorney General that the militia is a necessary part of the government; that the designation of the militia as “all able-bodied male persons, residents of the State, between the ages of 18 and 45 years,” etc., constitutes the militia a branch of government, but it is insisted that the State Guard as a volunteer organization forms no part of the militia, nor of the State government. It will be observed, however, that the Constitution in the same article provides for the organization of volunteer companies, and provides that the Governor may call out either the volunteer or militia, or both, to execute the laws, etc., thus manifesting an intention to treat them both alike as a part of government. Stress is laid in the argument on the part of the State that the preamble of the act recites that, “in order to carry out the provisions of the act of Congress approved January 21, 1903, it is necessary that the State render financial aid to its citizen soldiery,” and that this language negatives any intention on the part of the lawmakers to provide for thé appropriation as a necessary expense of government. It is manifest, however, that the primary object of the Legislature was,-as the title of the act plainly states, “to promote the efficiency of the Arkansas State Guard” by supplementing the funds offered for that purpose by the National government with an appropriation of the State’s funds. Regardless of the forms and recitals of the act, it was an appropriation to maintain the State Guard, and, as we hold that that is a part of the necessary expenses of government, the act must be sustained. We cannot look to the motives which influenced the members of the Legislature to determine the object and validity of a statute, nor can we review the legislation as to its propriety or expediency. It is further urged against the validity of the act that it violates the provision of the Constitution (section 30, art. 5) to the effect that bills for appropriations other than the ordinary expense of the executive, legislative, and judicial departments of the State shall be made by separate bills, each embracing but one subject. It is argued that the part of the act making an appropriation for the use of the Adjutant General, in effect, repeals section 5295, Kirby’s Dig., providing that the duties of Adjutant General shall be performed, without compensation, by the private secretary of the Governor, and that it is foreign to the main object of the bill. It is sufficient to use the language of Judge Cooley, which has been quoted with approval by this court, as follows: “The general purpose of these provisions is accom.plished when a law has but one general object, which is fairly indicated by its title. To require every end and means necessary or convenient for the accomplishment of this general object to be provided for by a separate act relating to' that alone would not only be unreasonable, but would render legislation impossible.” Cooley’s Const. Lim. (7th Ed.) p. 205. In State v. Sloan, supra, this court said: “The unity of the subject of an appropriation is not broken by appropriating several sums for several specific objects, which are necessary or convenient or tend to the accomplishment of one general design, notwithstanding other purposes than the main design may be thereby subserved.” The chancellor concluded that the statute in question was legally passed, and dismissed the complaint for want of equity. The decree is affirmed.